Merrick, J.
The iron rails, to recover damages for the loss of which this action is pursued, were a part of a lot delivered in 1852 by the plaintiffs, then called the Ogdensburgh Railroad Company, to the defendants at their freight depot in Charles-town to be carried over their road and thence forwarded over connecting roads to the plaintiffs at Burlington, Vermont. The rails were all seasonably transported over their road, and at its termination were delivered by them, with accompanying way-bills, to the Cheshire Railroad Company, whose road was the next in course in the line of forwarding, and were by them delivered, with the same way-bills, to the Rutland and Burlington Railroad Company. A large number of the rails which were thus received by the last named company were never delivered to the plaintiffs or carried to Burlington, but were detained and converted to their own use by them in completing the construction of their own road ; erroneously supposing them, it is said, to be their own, as several lots of similar rails of theirs were about that time forwarded to them by the defendants. The Rut-land and Burlington Company are undoubtedly liable to the owners for the value of the rails; but as that company has since become utterly insolvent, and any remedy against them would be worthless, because no judgment against them could be effectually enforced, the plaintiffs seek to make the defend*258ants responsible for the value of the rails taken and used by that company.
It is alleged by the plaintiffs that the said error and the consequent loss to them by the misappropriation and unlawful use of the rails in question was occasioned by the defendants, by the careless, negligent and improper manner in which the waybills were made and prepared by them ; that they were in fact prepared and expressed in such terms as to be very likely, even if not certain, to induce the agents and servants of the Rutland and Burlington Company to believe or suppose that the rails mentioned in them were sent and belonged to that company.
There is upon the facts stated in the report no doubt that the defendants, in accepting the rails and undertaking to cause them to be transferred over their own and each successive railroad on the line from Charlestown to Burlington, acted as and assumed the responsibilities of forwarding merchants or agents, as well as of common carriers. In their former capacity they were bound to exercise reasonable diligence and care; and this required that they should furnish and supply, for the use and guidance of the several successive carriers to whom in the due course of transportation the rails should come, way-bills, or other suitable papers containing the needful and accurate information and directions as to the destination, and the disposition to be made, of them. No particular form is essential for that purpose, but the directions should be so expressed as to be free from any real ambiguity, and to be intelligible to persons of ordinary capacity, conversant with that kind of business, who should examine and consider them with proper attention. Any omission of such requisite care would constitute culpable negligence, and would make the party chargeable with it liable in damages for all loss and injury which should result from or be the consequence of it. Story on Bailm. §§ 502, 537. Briggs v. Boston & Lowell Railroad Co. ante, 246.
A copy of one of the way-bills which were forwarded with the rails by the defendants and duly received by the Rutland and Burlington Company is annexed to the report and makes part of -the case. The others are understood to be made in the same *259manner. Upon examination of the one before us it is obvious that it is in several particulars less explicit and exact than it might have been. But it does, in substance, contain all the information which is material or essential to enable each successive carrier to understand his duty, and the service which he is expected and required to perform. The articles to be carried, the route over and the place to which they are to be transported, and the consignee to whom they are to be delivered, are all plainly and accurately described. There is nothing equivocal or ambiguous in any of the expressions contained in it. The goods to be carried were described as a part of a lot of rails; the route is from Charlestown to Burlington ; and the Ogdensburgh Railroad is named and mentioned as the consignee. All this is plain, and must have been intelligible to any person having the least familiarity or acquaintance with the kind of business to which it referred. There is certainly nothing upon the face of the paper which has the least tendency to show that any part or number of the rails were sent to or owned by the Rut-land or Burlington Company; and we are unable to see how any officer or agent of that company could deduce such a conclusion from it, or act upon any such supposition, without carelessness and gross inattention to the contents of the way-bill.
We are therefore of opinion that the plaintiffs have failed to establish their allegation that the way-bills were made by the defendants in a negligent and improper manner, or that they gave any improper directions to the Rutland and Burlington Company, or that the misappropriation and loss of the rails is attributable to any carelessness or neglect of duty on their part, The isfendants are therefore entitled to judgment.